          Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 1 of 46




                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA

PARISH OF LIVINGSTON,                   )
Individually and on Behalf              )
of a Class of Persons Similarly         )
Situated                                )
                                        )
Plaintiffs,                             )
                                        )
v.                                      )   CIVIL ACTION NO. _________________
                                        )
MCKINSEY & COMPANY, INC.;               )
MCKINSEY & COMPANY, INC. UNITED         )   CLASS ACTION COMPLAINT
STATES; MCKINSEY & COMPANY, INC.        )
WASHINGTON D.C.                         )   JURY TRIAL DEMANDED
                                        )
Defendants.                             )
____________________________________
             Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 2 of 46




                                 I. PRELIMINARY STATEMENT

        1.       Plaintiffs provide essential services for their citizens and residents, including

services for families and children, public assistance, public welfare, and other care and services

for the health, safety and welfare of their citizens and residents. The rising numbers of people

addicted to opioids have led to significantly increased costs, as well as a dramatic increase of social

problems, including, but not limited to, drug abuse and the commission of criminal acts to obtain

opioids.1

        2.       Opioids include brand-name drugs like Oxycontin and Percocet, as well as generic

drugs like oxycodone and hydrocodone. These drugs are derived from or possess properties

similar to opium and heroin, and, as such, they are highly addictive and dangerous.

        3.       Opioid analgesics are widely diverted and improperly used, and the widespread

abuse of opioids has resulted in a national epidemic of opioid overdose deaths and addictions.2

The crisis arose from opioid manufacturers’ (such as Purdue Pharma) deliberately deceptive

marketing strategy to expand opioid use. Defendants played an integral role in creating and

deepening the opioid crisis.

        4.       Plaintiffs bring this action to recover damages from Defendants and to eliminate

the hazard to public health and safety caused by the opioid epidemic, to abate the nuisance caused

thereby, and to recoup monies that has been spent, or will be spent, because of Defendants’ conduct

in fueling the epidemic. Defendants knew of the dangers of opioids, and of Purdue’s prior

misconduct, but nonetheless advised Purdue to improperly market and sell OxyContin.


1
 As used herein, the term “opioid” or “opioids” refers to the entire family of opiate drugs including natural,
synthetic and semi-synthetic opiates.
2
 See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and
Mitigation Strategies, 374 N. Eng. J. Med. 1253 (2016).

                                                     -2-
             Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 3 of 46




                                    II. PROCEDURAL STATEMENT

        5.       The headings contained in this Class Action Complaint are intended only to assist

in reviewing the statements and allegations contained herein. To avoid the unnecessary repetition

in each section, Plaintiffs affirm and incorporate each paragraph in each section of this Class

Action Complaint as though fully set forth therein.

        6.       The factual allegations contained in this Class Action Complaint are not exhaustive

and are presented throughout this Class Action Complaint solely to provide the Defendant with

the requisite notice of the basis for the Plaintiffs’ allegations and claims. The Plaintiffs expressly

reserve the right to plead additional facts where and as necessary to ensure complete relief.

                                                III. PARTIES

        A.       Plaintiffs

        7.       The plaintiff in this case is a parish in Louisiana that has been damaged, and

continue to be damaged by the Defendants’ conduct.

        8.       Parish of Livingston, Louisiana (hereinafter collectively referred to as “Plaintiff,”

“Plaintiffs,” or “Plaintiff Communities”) has the authority under the laws of the State of Louisiana

to bring this lawsuit.

        9.       Plaintiff is responsible for the public health, safety and welfare of their citizens.

        10.      In Plaintiff Communities, opioid abuse, addiction, morbidity and mortality has

created a serious public health and safety crisis, is a public nuisance, and Defendants’ actions have

caused and contributed to this public nuisance.

        11.      Defendants’ actions created the foreseeable opioid crisis and public nuisance for

which Plaintiff seeks relief.




                                                   -3-
          Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 4 of 46




        12.    Plaintiff has sustained economic damages as a direct and proximate result of

Defendants’ conduct as alleged herein. Categories of past and continuing damages include, but

are not limited to; (1) costs associated with law enforcement and public safety relating to the opioid

epidemic: (2) costs for providing emergency services, medical care, therapeutic care, and other

treatments for patients suffering from opioid-related addiction or disease, including overdoses and

deaths; (3) costs for prescription drug purchases; and (4) such other costs as may be proven in this

litigation.

        13.    The Parish of Livingston, Louisiana brings this action on its behalf, and on behalf

of all other Louisiana parishes and municipalities similarly situated.

        14.    Plaintiff also seeks the means to abate the opioid epidemic created by Defendants'

wrongful and/or unlawful conduct.

        15.    Plaintiff is authorized by law to abate any nuisance and prosecute any person or

entity who creates, continues or contributes to such nuisance, and to prevent injury and annoyance

from such nuisance.

        16.    Plaintiff has standing to bring this action and recover damages incurred as a result

of Defendants' acts and omissions.

        B.     Defendants

        17.    Defendant McKinsey & Company, Inc. is a corporation organized under the laws

of the State of New York, whose principal place of business is located at 711 Third Avenue, New

York, NY 10017.

        18.    Defendant McKinsey & Company, Inc. United States is a corporation organized

under the laws of the State of Delaware, whose principal place of business is located at 55 E 52nd

Street, New York, NY 10022.


                                                 -4-
          Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 5 of 46




        19.     Defendant McKinsey & Company, Inc. Washington D.C. is a corporation

organized under the laws of the State of Delaware, whose principal place of business is located at

1200 19th Street, NW, Suite 1100, Washington DC 20036, and at all times relevant hereto was

authorized to do business and was doing business in the State of Louisiana.

        20.     McKinsey & Company, Inc., McKinsey & Company, Inc. United States and

McKinsey & Company, Inc. Washington D.C. are referred to collectively as “McKinsey.”

        21.     McKinsey is a worldwide management consultant company. From approximately

2004-2019, McKinsey provided consulting services to Purdue Pharma L.P., working to maximize

sales of OxyContin and knowingly perpetuating the opioid crisis. McKinsey has also provided

related consulting services to other manufacturers of opioids.

                                  IV. JURISDICTION AND VENUE

        22.     Jurisdiction and venue are proper in the Middle District of Louisiana.

        23.     Jurisdiction of this Court arises under the laws of the United States 28 U.S.C. §

1332(d) as this is a class action, the plaintiff is a citizen of different states and the amount in

controversy exceeds $5,000,000, exclusive of interest and costs.

        24.     This Court has personal jurisdiction over Defendants because, at all relevant times,

Defendants have purposely availed themselves to the privilege of doing business in Louisiana,

including by engaging in the business of researching, designing, and implementing marketing and

promoting strategies for various opioid manufacturers, including Purdue, in support of their sales

and marketing of opioids in Louisiana. Further, Defendants do business by agent in Louisiana,

directly and through the purposeful direction of their actions towards Louisiana, and have the

requisite minimum contacts with Louisiana necessary to constitutionally permit the exercise of

jurisdiction.


                                                -5-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 6 of 46




       25.     Venue is proper in the Middle District of Louisiana because a substantial part of

the events or omissions giving rise to the claims occurred in the Middle District of Louisiana, and

all other related claims are also proper in the Middle District of Louisiana as additional claims

against the named Defendants. Further, Defendants have caused harm to the Plaintiff and to Class

Members residing in the Middle District of Louisiana.

       26.     The Court also has supplemental jurisdiction over the Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367 because the state law claims are part of the same case or controversy.

                       V. TOLLING AND FRAUDULENT CONCEALMENT

       A.      Equitable Estoppel and Fraudulent Concealment

       27.     Plaintiff continues to suffer harm from the unlawful actions by the Defendants.

       28.     The continued tortious and unlawful conduct by the Defendants causes a repeated

or continuous injury. The damages have not occurred all at once but have continued to occur and

have increased as time progresses. The harm is not completed nor have all the damages been

incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants have

not ceased. The public nuisance remains unabated.

       29.     Defendants are equitably estopped from relying upon a statute of limitations

defense because, alongside Purdue, Defendants undertook active efforts to deceive Plaintiff and to

purposefully conceal their unlawful conduct.          Defendants were aware that the opioid

manufacturers, such as Purdue, and the distributors were fraudulently assuring the public and

Plaintiffs that they were undertaking efforts to comply with their obligations under the state and

federal controlled substances laws, all with the goal of protecting their registered manufacturer or

distributor status in the State and to continue generating profits. Notwithstanding the allegations




                                                -6-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 7 of 46




set forth above, McKinsey and Purdue affirmatively assured the public and Plaintiff that they were

working to curb the opioid epidemic.

       30.     McKinsey and Purdue were deliberate in taking steps to conceal their conspiratorial

behavior and active role in the deceptive marketing and the oversupply of opioids through

overprescribing and suspicious sales, all of which fueled the opioid epidemic.

       31.     McKinsey’s consulting services were given confidentially, and both McKinsey and

Purdue concealed the content of those services from the public.

       32.     McKinsey and Purdue also concealed the existence of Plaintiff’s claims by hiding

their lack of cooperation with law enforcement and affirmatively seeking to convince the public

that Purdue’s legal duties to report suspicious sales had been satisfied through public assurances

that they were working to curb the opioid epidemic. They publicly portrayed themselves as

committed to working diligently with law enforcement and others to prevent diversion of these

dangerous drugs and curb the opioid epidemic, and they made broad promises to change their ways

insisting they were good corporate citizens. These repeated misrepresentations misled regulators,

prescribers, and the public, including Plaintiff, and deprived Plaintiff of actual or implied

knowledge of facts sufficient to put Plaintiff on notice of potential claims.

       33.     Plaintiff did not discover the nature, scope and magnitude of McKinsey’s

misconduct, and its full impact on Plaintiff, and could not have acquired such knowledge earlier

through the exercise of reasonable diligence.

       34.     Purdue and McKinsey’s campaign to misrepresent and conceal the truth about the

opioid drugs that they were aggressively pushing on Plaintiff deceived the medical community,

consumers, and Plaintiff.




                                                 -7-
            Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 8 of 46




        35.     Further, Purdue and other opioid manufacturers also concealed and prevented

discovery of information, including data from the ARCOS database.

        36.     McKinsey intended that their actions and omissions made with Purdue would be

relied upon, including by Plaintiff. Plaintiff did not know and did not have the means to know the

truth, due to McKinsey and Purdue’s actions and omissions.

        37.     Plaintiff reasonably relied on McKinsey and Purdue’s affirmative statements

regarding their purported compliance with their obligations under the law and consent orders.

        38.     The purpose of the statutes of limitations period is satisfied because Defendants

cannot claim prejudice due to late filing where the Plaintiff filed suit promptly upon discovering

the facts essential to its claims, described herein, which Defendants knowingly concealed.

        B.      McKinsey and Purdue Persisted in the Fraudulent Scheme Despite a Guilty
                Plea and Large Fine

        39.     In May 2007, Purdue and three of its executives pled guilty to federal charges of

misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

about the risk of addiction. Purdue was ordered to pay $600 million in fines and fees. In its plea,

Purdue admitted that its promotion of OxyContin was misleading and inaccurate, misrepresented

the risk of addiction and was unsupported by science. Additionally, Michael Friedman, the

company’s president, pled guilty to a misbranding charge and agreed to pay $19 million in fines;

Howard R. Udell, Purdue’s top lawyer, also pled guilty and agreed to pay $8 million in fines; and

Paul D. Goldenheim, its former medical director, pled guilty as well and agreed to pay $7.5 million

in fines.

        40.     Nevertheless, even after the settlement, Purdue continued to pay doctors on

speakers’ bureaus to promote the liberal prescribing of OxyContin for chronic pain and fund

seemingly neutral organizations to disseminate the message that opioids were non-addictive as

                                                -8-
          Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 9 of 46




well as other misrepresentations. At least until early 2018, Purdue continued to deceptively market

the benefits of opioids for chronic pain while diminishing the associated dangers of addiction.

After Purdue made its guilty plea in 2007, it assembled an army of lobbyists to fight any legislative

actions that might encroach on its business. Between 2006 and 2015, Purdue and other painkiller

producers, along with their associated nonprofits, spent nearly $900 million dollars on lobbying

and political contributions -- eight times what the gun lobby spent during that period. McKinsey

participated extensively in these actions and provided Purdue with strategies and assistance to

maximize sales as described in this complaint.

        41.     As all of the government actions against the Purdue and McKinsey demonstrate,

McKinsey knew that the actions it took with Purdue were unlawful, and yet deliberately proceeded

in order to increase Purdue’s sales and profits, and in turn to serve McKinsey’s financial interests.

      VI. ADDITIONAL FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

        A.      The Opioid Epidemic

        42.     The past two decades have been characterized by increasing abuse and

diversion of prescription drugs, including opioid medications, in the United States.3

        43.     Prescription opioids have become widely prescribed. By 2010, enough prescription

opioids were sold to medicate every adult in the United States with a dose of 5 milligrams of

hydrocodone every 4 hours for 1 month.4

        44.     By 2011, the U.S. Department of Health and Human Resources, Centers for




  3
   See Richard C. Dart et al, Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N.
Eng. J. Med. 241 (2015).

  4
   Katherine M. Keyes at al., Understanding the Rural-Urban Differences in Nonmedical Prescription
Opioid Use and Abuse in the United States, 104 Am. J. Pub. Health e52 (2014).


                                                   -9-
            Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 10 of 46




Disease Control and Prevention, declared prescription painkiller overdoses at epidemic levels. The

News Release noted:

                a. The death toll from overdoses of prescription painkillers has more than tripled
                   in the past decade.

                b.    More than 40 people die every day from overdoses involving narcotic pain
                     relievers like hydrocodone (Vicodin), methadone, oxycodone (OxyContin), and
                     oxymorphone (Opana).

                c.    Prescription drug abuse is a silent epidemic that is stealing thousands of lives
                     and tearing apart communities and families across America.

                d.   Almost 5,500 people start to misuse prescription painkillers every day.5

          45.        The number of annual opioid prescriptions written in the United States is now

roughly equal to the number of adults in the population.6

          46.        Many Americans are now addicted to prescription opioids, and the number of

deaths due to prescription opioid overdose is unacceptable. In 2016, drug overdoses killed

roughly 64,000 people in the United States, an increase of more than 22 percent over the 52,404

drug deaths recorded the previous year.7

          47.        Moreover, the CDC has identified addiction to prescription pain medication as the

strongest       risk factor for heroin addiction. People who are addicted to prescription opioid

painkillers are forty times more likely to be addicted to heroin.8


  5
    See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs.,
Prescription Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html.

  6
      See Califf et al., supra note 3.

  7
    See Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Provisional
Counts of Drug Overdose Deaths, (August 8, 2016),
https://www.cdc.gov/nchs/data/health_policy/monthly-drug-overdose-death-estimates.pdf.

  8
      See Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Today’s Heroin

                                                    -10-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 11 of 46




        48.     Heroin is pharmacologically similar to prescription opioids. The majority of current

heroin users report having used prescription opioids non-medically before they initiated heroin

use. Available data indicates that the nonmedical use of prescription opioids is a strong risk factor

for heroin use.9

        49.     The CDC reports that drug overdose deaths involving heroin continued to climb

sharply, with heroin overdoses more than tripling in 4 years. This increase mirrors large increases

in heroin use across the country and has been shown to be closely tied to opioid pain reliever

misuse and dependence. Past misuse of prescription opioids is the strongest risk factor for heroin

initiation and use, specifically among persons who report past-year dependence or abuse. The

increased availability of heroin, combined with its relatively low price (compared with diverted

prescription opioids) and high purity appear to be major drivers of the upward trend in heroin

use and overdose.10

        50.     The societal costs of prescription drug abuse are “huge.”11

        51.     Across the nation, local governments are struggling with a pernicious, ever-

expanding epidemic of opioid addiction and abuse. Every day, more than 90 Americans lose

their lives after overdosing on opioids.12


Epidemic, https://www.cdc.gov/vitalsigns/heroin/index.html (last updated July 7, 2015).

  9
    See Wilson M. Compton, Relationship Between Nonmedical Prescription-Opioid Use and Heroin, 374
N. Eng. J. Med. 154 (2016).

  10
   See Rose A. Rudd et al., Increases in Drug and Opioid Overdose Deaths—United States, 2000–2014,
64 Morbidity & Mortality Wkly. Rep. 1378 (2016).
  11
    See Amicus Curiae Brief of Healthcare Distribution Management Association in Support of Appellant
Cardinal Health, Inc., Cardinal Health, Inc. v. United States Dept. Justice, No. 12-5061 (D.C. Cir. May 9,
2012), 2012 WL 1637016, at *10 [hereinafter Brief of HDMA].

  12
    Opioid Crisis, NIH, National Institute on Drug Abuse (available at https://www.drugabuse.gov/drugs-
abuse/opioids/opioid-crisis, last visited April 9, 2018) (“Opioid Crisis, NIH”) (citing at note 1 Rudd RA,

                                                   -11-
            Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 12 of 46




           52.     The National Institute on Drug Abuse identifies misuse and addiction to opioids

as “a serious national crisis that affects public health as well as social and economic welfare.”13

The economic burden of prescription opioid misuse alone is $78.5 billion a year, including the

costs of healthcare, lost productivity, addiction treatment, and criminal justice expenditures.14

           53.     The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled

during 1999–2014. Among 47,055 drug overdose deaths that occurred in 2014 in the United

States, 28,647 (60.9%) involved an opioid.15

           54.     The rate of death from opioid overdose has quadrupled during the past 15 years

in the United States. Nonfatal opioid overdoses that require medical care in a hospital or

emergency department have increased by a factor of six in the past 15 years.16

           55.     Every day brings a new revelation regarding the depth of the opioid plague: just to

name one example, the New York Times reported in September 2017 that the epidemic, which

now claims 60,000 lives a year, is now killing babies and toddlers because ubiquitous, deadly

opioids are “everywhere” and mistaken as candy.17


Seth P, David F, Scholl L. Increases in Drug and Opioid-Involved Overdose Deaths — United States,
2010–2015. MMWR Morb Mortal Wkly Rep 2016;65:1445–1452. DOI:
http://dx.doi.org/10.15585/mmwr.mm655051e1)

  13
        Opioid Crisis, NIH.

  14
     Id. (citing at note 2 Florence CS, Zhou C, Luo F, Xu L, The Economic Burden of Prescription Opioid
Overdose, Abuse, and Dependence in the United States, 2013, MED CARE 2016;54(10):901-906,
doi:10.1097/MLR.0000000000000625).

 15
   See Rose A. Rudd et al., Increases in Drug and Opioid-Involved Overdose Deaths—United States,
 2010–2015, 65 Morbidity & Mortality Wkly. Rep. 1445 (2016).

  16
       See Volkow & McLellan, supra note 1.

   17Julie Turkewitz, ‘The Pills are Everywhere’: How the Opioid Crisis Claims Its Youngest Victims,
N.Y. Times, Sept. 20, 2017 (“‘It’s a cancer,’ said [grandmother of dead one-year old], of the nation’s
opioid problem, ‘with tendrils that are going everywhere.’”).

                                                   -12-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 13 of 46




       56.     The epidemic of prescription pain medication and heroin deaths is devastating

families and    communities across the country.18 Meanwhile, Defendants have helped the

manufacturers and distributors of prescription opioids extract billions of dollars of revenue

from the addicted American public while public entities experience tens of millions of dollars

of injury caused by the reasonably foreseeable consequences of the prescription opioid addiction

epidemic.

       57.     Defendants have continued their wrongful, intentional, and unlawful conduct,

despite their knowledge that such conduct is causing and/or continuing to contribute to the national,

state, and local opioid epidemic.

       58.     The role of the opioid manufacturers, distributors and pharmacies in creating the

opioid epidemic has been widely publicized and is widely known. However, McKinsey’s role in

fueling the opioid epidemic has only recently been discovered.

       B.      The Corporate Integrity Agreement

       59.     In May of 2007, Purdue Frederick Company, the parent company of Purdue Pharma

L.P. (“Purdue”) pleaded guilty to charges for misleading regulators, doctors, and the public

regarding Purdue's opioid OxyContin. In pleading guilty, Purdue admitted to falsely marketing

OxyContin as a less addictive, safer alternative to other pain medications.

       60.     In the global settlement resolution, Purdue and its parent company paid over $600

million and entered into a Corporate Integrity Agreement with the U.S. Department of Health and

Human Services Office of Inspector General.




  18
    See Presidential Memorandum – Addressing Prescription Drug Abuse and Heroin Use, 2015 Daily
Comp. Pres. Doc. 743 (Oct. 21, 2015), https://www.gpo.gov/fdsys/pkg/DCPD-201500743/pdf/DCPD-
201500743.pdf.


                                                -13-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 14 of 46




       61.     Under the Corporate Integrity Agreement, for five years, Purdue was required to

refrain from making any deceptive or misleading claims about OxyContin and was obligated to

submit regular compliance reports regarding its sales and marketing practices. Purdue was also

required to monitor, report, and attempt to prevent inappropriate prescribing practices.

       C.      McKinsey’s Role Following the Corporate Integrity Agreement

               1.      The Sacklers Seek to Divert Money to Themselves

       62.     Following the guilty plea, the Sackler family, who controlled Purdue at all relevant

times and is one of the richest families in the United States, sought to insulate themselves from the

risk they perceived in Purdue.

       63.     Email threads between the Sacklers in early 2008 indicate that the Sacklers had

become concerned about personal liability regarding opioid-related misconduct.

       64.     The Sacklers considered selling Purdue or merging with another pharmaceutical

company as an option for limiting their risk. Mortimer Sackler Jr. advocated for a sale or merger

in a February 21, 2008 email to Dr. Richard Sackler (a former president and co-chairman of

Purdue) and several others, writing “[t]he pharmaceutical industry has become far too volatile and

risky for a family to hold 95% of its wealth in. It simply is not prudent for us to stay in the business

given the future risks we are sure to face and the impact they will have on the shareholder value

of the business and hence the family's wealth.” The risk he referred to was, at least in significant

part, further liability related to misconduct in the marketing and sale of OxyContin.

       65.     Alternatively, the Sacklers considered extracting as much wealth as possible from

Purdue through distributions to themselves as shareholders. Such distributions would allow the

Sacklers to diversify their assets and make their wealth less vulnerable to judgments regarding

Purdue’s sales and marketing of opioids, including OxyContin.


                                                 -14-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 15 of 46




       66.     Either option -- a sale or significant distributions to shareholders -- would require

Purdue to increase profitability in the short term. Purdue turned to McKinsey, with which it had

an existing business relationship, for help maximizing sales of OxyContin given the requirements

of the Corporate Integrity Agreement and the scrutiny that came along with it.

               2.      McKinsey Supplied Purdue with Granular Sales and Marketing
                       Strategies and Remained Intimately Involved in Implementation

       67.     McKinsey touts its model of engaging in transformational partnerships with its

clients. Rather than giving one-off advice, McKinsey learns each client's business intimately and

provides tailored, granular strategies.

       68.     McKinsey had begun collaborating with Purdue by June 2009. McKinsey was

tasked with increasing OxyContin sales despite the Corporate Integrity Agreement, which

required, among other things, that Purdue comport with FDA requirements and also included

increased review and reporting obligations.

       69.     McKinsey provided sales and marketing strategies designed to sell as much

OxyContin as possible, at one point in 2010 telling Purdue that the new strategies McKinsey had

developed could generate as much as $400,000,000 in additional annual sales. McKinsey worked

with Purdue to implement the strategies, with McKinsey’s ongoing and extensive involvement.

       70.     OxyContin sales grew dramatically, and the Sacklers diverted the resulting profits

into other holdings.

       71.     In a 2009 report, among other sales strategies, McKinsey advised Purdue sales

representatives to push the highest dosages of OxyContin, which were the most profitable for

Purdue. In order to maximize dosages and improve targeting of the coordinated marketing strategy,

McKinsey investigated the prescribing habits of individual physicians.

       72.     McKinsey helped shape Purdue's OxyContin marketing, which misleadingly

                                               -15-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 16 of 46




centered on freedom and peace of mind for users. The marketing was tailored to avoid running

directly afoul of the Corporate Integrity Agreement, but it remained misleading given what Purdue

and McKinsey knew about opioids. One advertisement said, “we sell hope in a bottle,” despite the

fact that both McKinsey and Purdue already understood the addiction problems associated with

opioid use and abuse. McKinsey encouraged Purdue to tell doctors that OxyContin would give

their patients “the best possible chance to live a full and active life.”

        73.     McKinsey urged Purdue to train and incentivize its sales representatives to increase

sales across the market for opioids, even if sales went to Purdue's competitors. This was intended

to serve the Sackler family's goal of increasing the marketability of Purdue for potential mergers,

but it had the effect of worsening the opioid crisis even beyond the portion of the crisis directly

attributable to sales and use of OxyContin.

        D.      Project Turbocharge

        74.     The Corporate Integrity Agreement expired in 2012. With this restriction lifted,

McKinsey devised additional marketing and sales strategies for Purdue to further increase

OxyContin sales.

        75.     In the second half of 2013, McKinsey made recommendations to Purdue to increase

OxyContin revenue, including “Turbocharging Purdue's Sales Engine.”

        76.     McKinsey's “Project Turbocharge” recommendations included revising the

existing process for targeting high-prescribing physicians, with a shift from targeting solely on the

basis of prescription deciles to considering additional factors. Based on its analysis, McKinsey told

Purdue that “[t]here is significant opportunity to slow the decline of OxyContin by calling on more

high-value physicians” and that “[t]he revenue upside from sales re-targeting and adherence could

be up to $250 million.”


                                                  -16-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 17 of 46




        77.     Also, as part of the “Project Turbocharge” recommendations, McKinsey

determined and advised Purdue that the top half of prescribing physicians “write on average 25

times more scripts per prescriber” than the lower half.

        78.     Despite knowing the then recently expired Corporate Integrity Agreement required

Purdue to refrain from improperly incentivizing OxyContin sales, McKinsey also recommended

increasing incentive compensation for incremental OxyContin prescriptions, advising Purdue that

“[r]evision to incentive comp could better align reps to Purdue's economics.”

        79.     At the same time, McKinsey recommended decreasing training by six days a year

in order to allow employees more time to make sales calls. Meanwhile, McKinsey advised Purdue

to exercise closer control over its sales staff in order to generate more efficient physician targeting.

        80.     Physician targeting proved effective. McKinsey advised Purdue that visiting high-

prescribing doctors many times per year increased sales.

        81.     McKinsey recommended that Purdue circumvent pharmacies entirely with a mail

order program because enforcement by federal regulators was decreasing OxyContin dispensing

through Walgreens.

        82.     At the board level, McKinsey urged the Sacklers to impose a “revenue growth goal”

on management.

        83.     With McKinsey’s ongoing involvement and advice, Purdue implemented

McKinsey's recommendations discussed above, but rebranded the program from Project

Turbocharge to Evolve to Excellence.

        84.     McKinsey's efforts had the effect the Sacklers had asked McKinsey to achieve.

Sales of OxyContin tripled in the years following the 2007 guilty plea, despite the restrictions

imposed by the Corporate Integrity Agreement. According to the U.S. Department of Justice,


                                                 -17-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 18 of 46




“[f]rom 2010 to 2018, Purdue's profits were almost entirely driven by its success in selling

OxyContin.”

       85.     The Sacklers did not sell Purdue or enter into a merger, but their goal of extracting

wealth from the business was realized. The Sackler family has withdrawn over $10 billion from

Purdue since 2008, including $1.7 billion in 2009 alone. These distributions were made possible

by McKinsey's services and came at the expense of a deepening national opioid crisis.

       E.      McKinsey Knew About Dangers of Opioids and Acted to Maximize OxyContin
               Prescriptions Anyways

       86.     McKinsey has a long history of consulting in the pharmaceutical industry. In

addition to its work with Purdue, McKinsey has performed “opioid-related work” for Johnson &

Johnson, Endo International, and Mallinckrodt Pharmaceuticals. For instance, a McKinsey

PowerPoint presentation prepared for Johnson & Johnson recommended that Johnson & Johnson

aggressively target and influence doctors treating back pain in order to increase opioid sales.

       87.     Purdue’s 2007 guilty plea put McKinsey on notice of Purdue’s misconduct. By that

time, McKinsey had access to public information indicating that OxyContin and other opioids pose

significant risk of addiction and misuse.

       88.     McKinsey's presentations to Purdue in 2013 included extensive discussion of

doctors’ concerns about opioid misuse and side effects, demonstrating McKinsey's awareness of

the dangers of opioids. Rather than working to limit these disastrous effects, McKinsey treated

doctors' misgivings as obstacles to confront with new messaging.

       89.     McKinsey continued working with Purdue long after the severity of the opioid

crisis was well known. In 2017, McKinsey proposed that Purdue pay CVS and other distributors

of OxyContin rebates “for every OxyContin overdose attributable to pills they sold.”

       90.     A former McKinsey consultant described McKinsey's work with Purdue as “the

                                                -18-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 19 of 46




banality of evil, M.B.A. edition...They knew what was going on. And they found a way to look

past it, through it, around it, so as to answer the only questions they cared about: how to make the

client money, and when the walls closed in, how to protect themselves.”

        91.     In a 2018 email thread, apparently fearing consequences for McKinsey's work with

Purdue, two McKinsey senior partners who had participated in McKinsey’s work advising Purdue

discussed deleting documents related to opioids.

        F.      Purdue’s 2020 Guilty Plea and McKinsey’s Recent Statement

        92.     In October of 2020, Purdue once again reached an agreement (the “2020 Settlement

Agreement”) with the U.S. Department of Justice to enter a guilty plea related to its marketing of

OxyContin. The agreement includes $8.3 billion in penalties from Purdue and $225 million from

the Sackler family.

        93.     In the 2020 Settlement Agreement, Purdue pleaded guilty to defrauding health

agencies, violating anti-kickback laws, paying illegal kickbacks to doctors, and “using aggressive

marketing tactics to convince doctors to unnecessarily prescribe opioids--frivolous prescriptions

that experts say helped fuel a drug addiction crisis that has ravaged America for decades.”

        94.     The 2020 Settlement Agreement was entered by Purdue and the United States

government. It explicitly states that it does not release Purdue of “[a]ny liability for claims of the

states or Indian tribes.”

        95.     The 2020 Settlement Agreement includes a provision specifically reserving claims

regarding “[a]ny liability of entities other than the [Purdue Bankruptcy] Debtors, including

consultants.”

        96.     On December 5, 2020, McKinsey issued the following statement regarding its work

with Purdue:


                                                 -19-
            Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 20 of 46




           December 5, 2020—As we look back at our client service during the opioid crisis,
           we recognize that we did not adequately acknowledge the epidemic unfolding in
           our communities or the terrible impact of opioid misuse and addiction on millions
           of families across the country. That is why last year we stopped doing any work on
           opioid-specific business, anywhere in the world.

           Our work with Purdue was designed to support the legal prescription and use of
           opioids for patients with legitimate medical needs, and any suggestion that our work
           sought to increase overdoses or misuse and worsen a public health crisis is wrong.
           That said, we recognize that we have a responsibility to take into account the
           broader context and implications of the work that we do. Our work for Purdue fell
           short of that standard.

           We have been undertaking a full review of the work in question, including into the
           2018 email exchange which referenced potential deletion of documents. We
           continue to cooperate fully with the authorities investigating these matters.

           97.     In recent weeks, McKinsey has settled opioid-related claims with 49 states, the

District of Columbia, and five U.S. territories for approximately $600 Million Dollars.

           G.      Impact of Opioid Abuse, Addiction and Diversion

           98.     The State of Louisiana has been impacted severely by the national opioid crisis.

           99.     Louisiana has an opioid prescription rate which ranks FIFTH in the country.

           100.    As reported by the Centers for Disease Control and Prevention, Louisiana has been

among the states hardest hit by the opioid epidemic for years. From 1999 to 2016, Louisiana’s

death rate due to drug overdose has increased exponentially.19

                                      VII. CLASS ALLEGATIONS

           101.    Plaintiff brings this action pursuant to the provisions of Rule 23(a) and 23(b)(3) of

the Federal Rules of Civil Procedure as a Class Action on their own behalf and on behalf of all

other persons similarly situated. This action satisfies the numerosity, commonality, typicality,

predominance, and superiority requirements of Fed. R. Civ. P. 23(a) and 23(b)(3).



19
     Centers for Disease Control and Prevention (CDC) National Center for Health Statistics.

                                                     -20-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 21 of 46




        A.       Class Definition

        102.     Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of themselves and all members of the class who have been impacted by

Defendants’ actions and omissions as follows:

                 a.     all Louisiana Parishes for the period of 2004 to the present (“County

        Class”); and

                 b.     all Louisiana Cities, Towns and/or Municipalities for the period of 2004 to

        the present (“Municipality Class”).

        103.     Plaintiff reserves the right to amend or modify the Class definitions with greater

specificity where and as necessary, including to conform to the evidence, for purposes of resolution

or settlement.

        B.       Class Requirements

        104.     The putative classes are sufficiently numerous – 64 Parishes and approximately 308

Municipalities -- that joinder of each absent Class Member would be both impracticable and

inefficient.

        105.     There are questions of law and fact common to the Class, which predominate over

any questions affecting only individual Class Members. These common questions of law and fact

include, without limitation:

                 a.     Defendants’ conduct in creating, proposing, and implementing sales and

        marketing strategies for opioids manufactured by Purdue before and after Purdue’s first

        guilty plea in 2007 relating to misbranding of OxyContin;

                 b.     Whether Defendants performed reasonable due diligence in ascertaining the

        risks associated with Defendants’ strategies for “turbocharging” OxyContin sales at Purdue


                                                -21-
        Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 22 of 46




       in 2013 and thereafter;

              c.        Whether Defendants’ implementation of its own sales and marketing

       strategies for its client, Purdue, caused or contributed to an increase in opioid addiction;

              d.        Whether Defendants’ conduct with respect to developing and implementing

       nationwide opioid sales and marketing practices at Purdue was negligent, grossly negligent,

       or reckless;

              e.        Whether Defendants’ conduct with respect to developing and implementing

       nationwide opioid sales and marketing practices at Purdue caused or contributed to causing

       a public nuisance;

              f.        Whether Defendants’ conduct with respect to developing and implementing

       nationwide opioid sales and marketing practices at Purdue constituted fraudulent

       misrepresentations to healthcare providers regarding the safety of Purdue’s opioid

       products;

              g.        Whether Defendants conspired with or aided and abetted Purdue with

       respect to developing and implementing nationwide opioid sales and marketing practices

       at Purdue; and

              h.        Whether Defendants’ acceptance of funds from Purdue and other opioid

       manufacturers regarding Defendants’ work promulgating and implementing nationwide

       opioid sales and marketing strategies constitutes unjust enrichment.

       106.   Plaintiff’s claims are typical to the claims of the Class. Plaintiff and all Class

Members were exposed to undeviating behavior and sustained damages arising out of and caused

by Defendants’ unlawful conduct.

       107.   Plaintiff’s interest is directly aligned with the absent Class Members and, as such,


                                                -22-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 23 of 46




Plaintiffs will fairly and adequately represent and protect the interests of the absent Class

Members. Plaintiff has retained counsel experienced in the prosecution of class action litigation

who will adequately represent the interests of the putative class. Further, Plaintiff is unaware of

any conflicts between Plaintiff and the absent Class Members.

       108.    Plaintiff has, or can acquire as necessary, sufficient financial and legal resources to

assure that the interests of the Class Members will be protected. Further, Plaintiff is knowledgeable

concerning the subject matter of this action and have, and will, assist class counsel as necessary in

the prosecution of this matter.

       109.    The prosecution of Plaintiff’s claim on an ad hoc basis would create a substantial

risk of inconsistent and/or varying legal outcomes that would establish incompatible standards of

conduct. Class certification would alleviate these issues and provide for an orderly, timely, and

efficient resolution for each Class Member as well as the Court.

       110.    The prosecution of Plaintiff’s class claims on an individual ad hoc basis is

inappropriate where Defendants have admittedly acted in such a manner that final declaratory and

injunctive relief is both necessary and required. Similarly, ad hoc litigation is inappropriate where

declaratory and injunctive relief is warranted to the Class Members as whole.

       111.    Given the putative class is comprised solely of Louisiana Parishes and

Municipalities, the class action procedural mechanism is appropriate and provides a superior

means of resolution.



                                  VIII. CAUSES OF ACTION

                                           COUNT I
                                         NEGLIGENCE




                                                -23-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 24 of 46




       112.    McKinsey, through its work with Purdue, owed a duty to use reasonable care to

prevent causing harm to the Plaintiff and the Class resulting from pursuant encouraging the over-

marketing and over-prescribing of a controlled substance known at the time to be addictive and

known at the time to be a threat to public health in the State of Louisiana and particularly in the

Plaintiff Communities.

       113.    In violation of this duty, for years McKinsey devised and assisted Purdue with

implementing a sales and marketing campaign, including Project Turbocharge, that would

dramatically increase the amount of OxyContin prescribed and distributed throughout Plaintiff’s

and the Class’ communities. In the process, McKinsey continually devised misleading claims

regarding OxyContin as part of their efforts to get health care providers to write more and more

OxyContin prescriptions.

       114.    As a direct and proximate result of McKinsey’s conduct, the Plaintiff and the Class

have been damaged, and will continue to be damaged, and seek all legal and equitable relief as

allowed by law, including, inter alia, actual damages, compensatory damages, punitive damages,

treble damages, equitable relief, forfeiture as deemed proper by the Court, attorneys’ fees and all

costs and expenses of suit and pre- and post-judgment interest.

                                     COUNT II
                           FRAUD AND MISREPRESENTATION

       115.    McKinsey, in the course of its business with Purdue, has committed

misrepresentation, deceit, concealment and fraud through:

           •   the willful, reckless or mistaken representations of materials facts;

           •   the suppression of material facts that Defendants were under a duty to communicate;

           •   the concealment of material facts with the intent to deceive and mislead;




                                                -24-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 25 of 46




           •   the misrepresentation of material facts made willfully to induce actions to the Plaintiff’s
               detriment; and

           •   the intentional misrepresentation of material facts with knowledge of the falsity of the
               representations with intent the Plaintiff would rely on the representations to their detriment.

       116.    In an effort to mislead the public concerning risks, benefits and safety of

prescription opioids, the Defendants worked both individually and in concert to deceptively market

and falsely present Purdue’s products.

       117.    McKinsey, in the course of its business with Purdue, failed to exercise reasonable

care or competence when obtaining and communicating false information regarding Purdue’s

opioids that McKinsey knew would be used for the guidance of others in their business

transactions, including the healthcare providers within Plaintiff’s and the Class Member’s

communities who were capable of prescribing Purdue’s drugs.

       118.    Plaintiff’s and the Class’ communities are among the limited group of entities to

whom McKinsey knew Purdue intended to supply the false information regarding opioids.

       119.    McKinsey knew that the false information was material to healthcare providers’

decision to prescribe opioids to patients. McKinsey intended that such statements be relied upon

to encourage additional opioid prescriptions.

       120.    McKinsey made and caused to be made false representations to healthcare

providers working in Plaintiff’s and the Class’ communities, and/or omitted material facts,

regarding the risks, efficacy, and medical necessity of opioids, generally, and Purdue’s opioids,

specifically. McKinsey knew these representations were false, made recklessly without knowledge

of the truth, and/or had no reasonable ground for believing such assertions. Specifically, McKinsey

knowingly and/or recklessly:




                                                -25-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 26 of 46




           a. downplayed the substantial risks of addiction and other side-effects of opioids,

               generally, and Purdue’s opioids, specifically, including crafting Purdue’s

               marketing plan to affirmatively state in sales calls and other marketing channels

               that Purdue’s drugs were not as addictive or prone to abuse as they truly are; stating

               that classic signs of addiction were actually an indication of “pseudoaddiction”

               requiring additional administration of opioids, and omitting the high risks of

               addiction actually present;

           b. overstated the efficacy of opioids, generally, and Purdue’s opioids, specifically,

               including making false statements regarding the effectiveness of the drugs for

               treating specific subsets of the patient population (i.e., those with osteoarthritis) and

               their ability to improve patient function; and

           c. misrepresented the medical usefulness and necessity of opioids, generally, and

               Purdue’s opioids, specifically, including affirmatively marketing their drugs for off

               label uses (i.e., osteoarthritis) without solicitation and not in response to questions

               from healthcare providers.

       121.    McKinsey and Purdue’s misrepresentations and omissions had a tendency to

deceive others, to violate public confidence, and/or injure public interests. McKinsey, having

chosen to craft the marketing plan used by Purdue to make representations to healthcare providers

regarding their opioids, were under a duty to disclose the whole truth, and not disclose partial and

misleading truths.

       122.    McKinsey intended healthcare providers to rely upon McKinsey’s false assertions

regarding the risks, efficacy, and medical necessity of opioids, generally, and Purdue’s opioids,

specifically, to increase the number of opioid prescriptions made by healthcare providers.



                                                 -26-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 27 of 46




       123.    Healthcare providers working in Plaintiff’s and the Class’ communities did in fact

rely on the false representations made in Purdue’s marketing plan created by McKinsey and

implemented with McKinsey’s assistance.

       124.    McKinsey acted with knowledge and willful intent, with reckless disregard for the

rights of others, and/or intentionally and with malice towards others. As such, Plaintiff and the

Class seek to recover punitive damages against McKinsey.

       125.    As a proximate result of McKinsey’s conduct, Plaintiff and the Class have incurred

excessive costs related to the diagnosis, treatment, and cure of addiction or risk of addiction to

opioids. Plaintiff and the Class have borne the massive costs of these illnesses and conditions by

having to provide necessary resources for care, treatment facilities, law enforcement services, and

to allocate limited resources to combat the devasting social effects of the opioid epidemic.

       126.    Defendants’ fraud and misrepresentation has exacted a financial burden for which

the Plaintiff seeks relief and damages. Plaintiff and the Class seek to recover all damages caused

by McKinsey’s fraudulent representations and omissions.

       127.    As a proximate result of the Defendants’ conduct, the Plaintiff has been damaged,

and will continue to be damaged, and seek all legal and equitable relief as allowed by law,

including, inter alia, actual damages, compensatory damages, punitive damages, treble damages,

equitable relief, forfeiture as deemed proper by the Court, attorneys’ fees and all costs and

expenses of suit and pre- and post-judgment interest.

                                         COUNT III
                                      PUBLIC NUISANCE

       128.    Plaintiff brings this claim against McKinsey under Louisiana law which confers

upon Plaintiff counties the power to suppress all nuisances that are or may be injurious to the health

and welfare of their respective communities. Plaintiff further seeks to recover costs associated

                                                -27-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 28 of 46




with the nuisance and its abatement.

       129.    Louisiana has found that a prohibited activity under its public nuisance statutes can

include the illegal manufacture, sale or distribution of, or possession with intent to manufacture,

sell, or distribute, a controlled dangerous substance, which include opiates. Plaintiff has the right

and the power to suppress nuisances.

       130.    The Defendants are liable for public nuisance because its conduct at issue has

caused an unreasonable and substantial interference with a right common to the general public,

which is the proximate cause of, and/or substantial factor leading to, Plaintiff’s injuries.

       131.    McKinsey has created and continues to perpetuate and maintain a public nuisance

throughout the Plaintiff’s and the Class’s communities through the massive distribution of millions

of doses of highly addictive, commonly abused prescription pain killers known as opioids and a

campaign of false information regarding opioids.

       132.    Defendants engaged in conduct or omissions which endanger or injure the property,

health, safety, and comfort of the persons in the Plaintiff’s and the Class’s communities. This

conduct consisted of, but is not limited to, the production, promotion, and marketing of opioids for

use by the residents of the Plaintiff’s and the Class’s communities.

       133.    Defendants’ actions have caused considerable hurt, inconvenience, and damage to

all members of the public.

       134.    Defendants’ conduct is not only unlawful but has also resulted in substantial and

unreasonable interference with public health and safety.

       135.    Defendants’ conduct is not insubstantial or fleeting. Defendants’ conduct has so

severely impacted public health on every geographic and demographic level that the public

nuisance perpetrated by this conduct is commonly referred to as the opioid “crisis” or “epidemic.”



                                                 -28-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 29 of 46




       136.    McKinsey’s actions have caused deaths, serious injuries, and a severe disruption of

public peace, order, and safety; it is ongoing, and it is producing permanent and long-lasting

damage. The harm caused by Defendants’ conduct is not fanciful, or such as would affect only one

of fastidious taste. Rather, Defendants’ conduct is such that it affects numerous ordinary,

reasonable persons.

       137.    McKinsey’s conduct, including its misrepresentations and omissions regarding

opioids, generally, and Purdue’s opioids, specifically, have fueled an opioid epidemic within the

Plaintiffs’ and the Class’s communities that constitutes a public nuisance. McKinsey and Purdue

knowingly exacerbated a condition that affects entire municipalities, towns, and communities.

McKinsey’s annoyance, injury, and danger to the comfort, repose, health, and safety of Plaintiff’s

and the Class’s communities includes, inter alia:

           a. The high rates of use leading to unnecessary opioid abuse, addiction, overdose,

               injuries, and deaths;

           b. Even children have fallen victim to the opioid epidemic.              Easy access to

               prescription opioids made opioids a recreational drug of choice among teenagers.

               Even infants have been born addicted to opioids due to prenatal exposure, causing

               sever withdrawal symptoms and lasting developmental impacts;

           c. Even those residents of the Parish and Plaintiff’s Community who have never taken

               opioids have suffered from the public nuisance arising from Defendants’ abdication

               of their gatekeeper duties and fraudulent promotions. Many residents have endured

               both the emotional and financial costs of caring for loved ones addicted to or injured

               by opioids, and the loss of companionship, wages, or other support from family

               members who have used, abused, become addicted to, overdosed on, or been killed



                                                -29-
Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 30 of 46




      by opioids.;

 d. The opioid epidemic has increased health care costs;

 e. The diversion of opioids into the secondary, criminal market and the increased

      numbers of individuals who abuse or are addicted to opioids increased the demands

      on health care services and law enforcement;

 f. The significant and unreasonable interference with the public rights caused by

      Defendants’ conduct taxed the human, medical, public health, law enforcement,

      and financial resources of the Plaintiff and Plaintiff’s Community;

 g. prescription opioid addiction often leads to illicit opioid use and addition;

 h.   according to the Centers for Disease Control, past misuse of prescription opioids

      is the strongest risk factor for heroin initiation and use;

 i. Louisiana’s hospitals are reporting increasing numbers of newborns testing positive

      for prescription medications;

 j. McKinsey’s crafted deceptive marketing strategies that were prepared for Purdue,

      purchased by Purdue, and implemented by Purdue with McKinsey’s ongoing

      assistance. These strategies enflamed, purposefully, an opioid abuse and addiction

      epidemic that has caused Plaintiff’s and the Class’s communities to bear enormous

      social and economic costs including increased health care, criminal justice, and lost

      work productivity expenses, among others;

 k. Employers have lost the value of productive and health employees;

 l. Defendants’ conduct created and abundance of drugs available for criminal use and

      fueled a new wave of addiction, abuse, and injury; and

 m. Defendants’ dereliction of duties and/or fraudulent misinformation campaign



                                        -30-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 31 of 46




               pushing dangerous drugs resulted in a diverted supply of narcotics to sell, and the

               ensuing demand of addicts to buy them. More prescription opioids sold by

               Defendants led to more addiction, with many addicts turning from prescription

               opioids to heroin. People addicted to opioids frequently require increasing levels

               of opioids, and many turned to heroin as a foreseeable result.

       138.    McKinsey’s actions have created a public nuisance.

       139.    The public nuisance created by McKinsey is within control of McKinsey.

       140.    The public nuisance created by Defendants are the result of repeated and continuing

conduct which requires the expenditure of funds by Plaintiff on an ongoing and continuous basis.

       141.    Defendants caused a significant and unreasonable interference with the public

health, safety, welfare, peace, comfort and convenience, and ability to be free from

disturbance and reasonable apprehension of danger to person or property.

       142.    Defendants’ actions have been of a continuing nature and have produced a

significant effect upon the public’s rights, including the public’s right to health and safety.

       143.    Defendants’ ongoing conduct produces an ongoing nuisance, as the prescription

opioids that their deceptive business practices cause to be distributed and possessed have and will

continue to lead to abuse, addiction, crime, and public health costs.

       144.    Because of the continued use and addiction, the public will continue to fear for

its health, safety and welfare, and will be subjected to conduct that creates a disturbance and

reasonable apprehension of danger to person and property.

       145.    Defendants knew or reasonably should have known that their conduct will have

an ongoing detrimental effect upon the public health, safety and welfare, and the public’s

ability to be free from disturbance and reasonable apprehension of danger to person and property.



                                                 -31-
        Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 32 of 46




       146.    Defendants knew or reasonably should have known that their conduct causes an

unreasonable invasion of the public right to health, safety and welfare and the public’s ability

to be free from disturbance and reasonable apprehension of danger to person and property.

       147.    Defendants’ conduct in marketing and selling prescription opioids,      which the

Defendants knew or reasonably should have known will likely cause addiction, abuse, and

subsequent negative effects, is reasonably foreseeable and creates a strong likelihood that these

illegal distributions of opioids will cause death and injuries and otherwise significantly and

unreasonably interfere with public health, safety and welfare, and with the public’s right to be

free from disturbance and reasonable apprehension of danger to person and property.

       148.    Defendants’ actions were, at the least, a substantial factor in opioids becoming

widely available and widely used for non-medical purposes.

       149.    The consequence of prescription opioid abuse directly and proximately results in

significant costs to the Plaintiff and the Class in order to enforce the law, treat the victims of

opioid abuse and addiction, and to otherwise care for communities ravaged by this epidemic.

       150.    Defendants’ conduct is a direct and proximate cause of deaths and injuries to the

residents of Louisiana, and a significant and unreasonable interference with public health, safety

and welfare, and with the public’s right to be free from disturbance and reasonable apprehension

of danger to person and property.

       151.    Defendants’ deceptive and illegal business practices constitute a public nuisance

and, if unabated, will continue to threaten the health, safety and welfare of the residents of

Louisiana creating an atmosphere of fear and addiction that tears at the residents’ sense of

well-being and    security. Plaintiff has a clearly ascertainable right to abate conduct that

perpetuates this nuisance.



                                               -32-
        Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 33 of 46




       152.    Defendants acted recklessly, negligently and/or carelessly, thereby creating an

unreasonable risk of harm.

       153.    Defendants acted with actual malice because Defendant acted with a conscious

disregard for the rights and safety of other persons, and said actions have a great probability of

causing substantial harm.

       154.    The damages available to the Plaintiff and the Class include, inter alia,

recoupment of governmental costs, flowing from an ongoing and persistent public nuisance

which the government seeks to abate. Defendants’ conduct is ongoing and persistent, and the

Plaintiff and the Class seek all damages flowing from Defendant’s conduct.

       155.    Plaintiff and the Class seek to abate the nuisance and harm created by

Defendants’ conduct.

       156.    As a direct result of Defendants’ conduct, the Plaintiff and the Class have suffered

actual injury and damages including, but not limited to, significant expenses          for police,

emergency, health, prosecution, corrections and other services.

       157.    The Plaintiff and the Class have sustained specific and special injuries because its

damages include, inter alia, health services, law enforcement expenditures, and costs related to

opioid addiction treatment and overdose prevention.

       158.    The Plaintiff and the Class further seek to abate the nuisance created by the

Defendants’ unreasonable, unlawful, intentional, ongoing, continuing, and persistent actions and

omissions and interference with a right common to the public.

       159.    Plaintiff and the Class seek all legal and equitable relief as allowed by law,

including inter alia abatement, compensatory damages, and punitive damages from the

Defendants for the creation of a public nuisance, attorney fees and costs, and pre- and post-



                                               -33-
        Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 34 of 46




judgment interest.

       160.    The staggering rates of opioid and heroin use resulting from the Defendants’

actions have caused harm to the entire community that includes, but is not limited to:

           a. the high rates of use leading to unnecessary opioid abuse, addiction, overdose,
              injuries, and deaths;

           b. recreational opioid use among teenagers;

           c. infants have been born addicted to opioids due to prenatal exposure, causing
              severe withdrawal symptoms and lasting developmental impacts;

           d. residents have endured both the emotional and financial costs of caring for loved
              ones addicted to or injured by opioids, and the loss of companionship, wages, or
              other support from family members who have used, abused, become addicted to,
              overdosed on, or been killed by opioids;

           e. the opioid epidemic has increased health care costs;

           f. employers have lost the value of productive and healthy employees;

           g. Defendants’ conduct created an abundance of drugs available for criminal use and
              fueled a new wave of addiction, abuse, and injury;

           h. increase in prescription opioids sold led to more addiction, with many addicts
              turning from prescription opioids to heroin. People addicted to opioids frequently
              require increasing levels of opioids, and many turned to heroin as a foreseeable
              result;

           i. the diversion of opioids into the secondary, criminal market and the increased
              number of individuals who abuse or are addicted to opioids increased the demands
              on health care services and law enforcement;

           j. taxed the human, medical, public health, law enforcement, and financial
              resources of Plaintiff and the Class; and

           k. Defendants’ interference with the comfortable enjoyment of life in the Plaintiff’s
              and the Class’s community is unreasonable because there is little social utility to
              opioid diversion and abuse, and any potential value is outweighed by the gravity
              of the harm inflicted by Defendants’ actions.

       161.    The harm is not outweighed by any utility of the Defendants’ behavior. There is no

legitimate interest in the spreading of false information regarding a known addictive drug.

                                               -34-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 35 of 46




       162.    Plaintiff seeks all legal and equitable relief as allowed by law , including inter

alia injunctive relief, restitution, disgorgement of profits, compensatory and punitive damages,

and all damages allowed by law to be paid by the Defendants, attorney fees and costs, and pre-

and post-judgment interest.

       163.    Plaintiff and the Class seek to abate the public nuisance McKinsey enflamed and

all necessary relief to abate such public nuisance.

                                          COUNT IV
                                      CIVIL CONSPIRACY

       164.    Louisiana law recognizes a civil conspiracy cause of action where multiple parties

act in concert to commit wrongful acts. The Defendants have in the past, and continue through

the present, to work in a concerted effort to profit from the sale of prescription opioid drugs through

violations of their statutory duties under the Controlled Substances Act, 21 U.S.C. § 801(2), 21

U.S.C. § 821-824 and 21 U.S.C. § 823(6)(1).

       165.    McKinsey and Purdue, working together for decades, agreed to commit numerous

unlawful acts relating to the sales and marketing of Purdue’s opioid products. McKinsey and

Purdue also agreed to use unlawful means to commit lawful acts as part of these sales and

marketing efforts.

       166.    McKinsey and Purdue agreed to pursue the unlawful act of knowingly

misrepresenting the addictive nature of opioids in marketing OxyContin to health care providers

within Plaintiff’s and the Class’ communities.

       167.    McKinsey and Purdue deployed the unlawful means of evading Purdue’s reporting

and compliance obligations to the Inspector General of the United States Department of Health

and Human Services for the five years Purdue was subject to a Corporate Integrity Agreement




                                                 -35-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 36 of 46




after it pled guilty in 2007 to criminal misbranding. McKinsey assisted Purdue with evading these

compliance obligations to accomplish the lawful act of maximizing OxyContin revenue to Purdue.

        168.    McKinsey and Purdue conspired to violate Louisiana law, including but not limited

to Louisiana’s opioid marketing, sales, and distribution requirements as well as Louisiana’s

consumer protection laws.

        169.    McKinsey and Purdue engaged in deceptive trade practices including making and

causing to be made misrepresentations and omissions in marketing of opioids in general, and

Purdue’s opioids, specifically, that deceived or could reasonably be expected to deceive or mislead

consumers.

        170.    McKinsey and Purdue engaged in unfair trade practices, including intentionally

downplaying of the risks, overstating the benefits, and misrepresenting the medical necessity of

opioids, generally, and Purdue’s opioids, specifically, including for off-label uses. These practices

offend established public policy and are immoral, unethical, oppressive, unscrupulous, or

substantially injurious to consumers.

        171.    As a result of McKinsey’s conspiratorial activities, the sales volume of prescription

opioids increased dramatically, along with revenues, with a corresponding increase of illegitimate,

improper and illegal prescription opioids being distributed to the public

        172.    McKinsey knowingly made or caused to be made false or misleading

representations as to the characteristics, ingredients, uses, and benefits of opioids, generally, and

Purdue’s opioids, specifically, by downplaying the risks of addiction and abuse, overstating the

efficacy, and misrepresenting the medical necessity of opioids, generally, and Purdue’s opioids,

specifically.




                                                -36-
        Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 37 of 46




       173.    McKinsey, a majority of the Purdue board, and Purdue agreed to deploy unlawful

sales and marketing tactics to achieve the lawful purpose of maximizing revenue of a closely held

company.

       174.    As a consequence, McKinsey is responsible, liable, and accountable for the

improper sales and marketing practices used to promote Purdue’s opioid products including

OxyContin.

       175.    Defendants’ conspiracy has exacted a financial burden for which the Plaintiff seek

relief and damages. As a proximate result of the Defendants’ conduct, the Plaintiff has been

damaged, and will continue to be damaged, and seek all legal and equitable relief as allowed by

law, including, inter alia, actual damages, compensatory damages, punitive damages, treble

damages, equitable relief, forfeiture as deemed proper by the Court, attorneys’ fees and all costs

and expenses of suit and pre- and post-judgment interest.

                                     COUNT V
                           WANTON-INTENTIONAL CONDUCT

       176.    The Defendants’ actions, separately and severally, are the product of their

conscious disregard of the rights and safety of the citizens of Plaintiff’s and the Class’

communities, with the attendant awareness that harm will (and has) likely result from the

Defendants’ actions.

       177.    The Defendants’ actions, separately and severally, are the product of their

conscious disregard of the rights and safety of the citizens of Plaintiff’s and the Class’

communities, with the attendant awareness that harm will (and has) likely result from the

Defendants’ actions.

       178.    The actions of the Defendants are set forth in the preceding counts and paragraphs

of this Complaint and are incorporated herein by reference. The Defendants’ actions are willful,

                                               -37-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 38 of 46




wanton, intentional and committed with reckless disregard for the rights and safety of the citizens

of Plaintiffs’ and the Class’ communities.

        179.    The conduct of the Defendants has been, and continues to be, willful as defined by

Louisiana law such that Defendants were aware that their actions, as well as their failure to act in

stopping and preventing improper opioid distribution, would cause harm to the public.

        180.    While the Defendants may not have intended harm to the specific named Plaintiff’s

and the Class’ communities in this case, the Defendants knew their breach of their legal duties

would cause great harm to the American public and Louisianians in particular yet they proceeded

in their efforts to distribute and sell prescription opioids in disregard of the rights and safety of the

citizens of Plaintiff’s and the Class’ communities.

        181.    The actions of the Defendants, separately and severally, have combined and

concurred to harm Plaintiff’s and the Class’ communities, and the actions of the Defendants have

all contributed to cause the Plaintiff’s and the Class’ damages.

        182.    The actions of the Defendants have, and continue to be, carried on with a reckless

and/or conscious disregard for the rights, welfare and safety of the citizens of Plaintiff’s and the

Class’ communities.

        183.    The actions of the Defendants have, and continue to be, the source of unjust

hardship to the citizens of Plaintiff’s and the Class’ communities.

        184.    The actions of the Defendants have, and continue to be, wrongful actions without

just cause or excuse.

        185.    The Plaintiff and the Class demand judgment from the Defendants in an amount of

money sufficient to punish the Defendants for their wrongful conduct and to protect the public by




                                                  -38-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 39 of 46




deterring and discouraging the Defendants and others from doing the same or similar wrongs in

the future.

                                          COUNT VI
                                      FALSE ADVERTISING

        186.     Louisiana Revised Statute § 40:625(A) states that “An advertisement of a

…drug…is false if it is false or misleading in any particular regarding the…drug…Any

representation concerning any effect of a drug…is false under this Sub-section if it is not supported

by demonstrable scientific facts of substantial and reliable medical or scientific opinion.”

        187.     “Advertisement” includes all representations of fact or opinion disseminated to the

public in any manner, or by any means other than labelling. La. R.S. § 40:601.

        188.     Defendants violated La. R.S. § 40:625, because they engaged in false advertising

in the conduct of a business, trade, or commerce in this state.

        189.     At all times relevant to this Petition, Defendants, directly, through their control of

third parties, and by aiding and abetting third parties, violated La. R.S. § 40:625 by making and

disseminating untrue, false, and misleading advertisements to Louisiana consumers to promote the

sale and use of opioids to treat chronic pain, and by causing untrue, false, and misleading

advertisements about opioids to be made or disseminated to Louisiana consumers in order to

promote the sale and use of opioids to treat chronic pain. The untrue, false, and misleading

statements in advertisements and other patient brochures included, but were not limited to:

              a. Misrepresenting the truth about how opioids lead to addition;

              b. Misrepresenting that opioids improve function;

              c. Misrepresenting that addiction risk can be managed;

              d. Misleading patients through the use of misleading terms like “pseudoaddiciton”;

              e. Falsely claiming that withdrawal is simply managed;

                                                  -39-
           Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 40 of 46




            f. Misrepresenting that increased doses pose no significant addiction risks; and

            g. Falsely omitting or minimizing the adverse effects of opioids and overstating the

               risks of alternative forms of pain treatment.

       190.    At all times relevant to this Petition, Defendants, directly, through their control of

third parties, and by aiding and abetting third parties, also violated La. R.S. § 40:625 through

misleading advertisements in various marketing channels, including but not limited to:

advertisements, brochures, and other patient educational materials that omitted or concealed

material facts to promote the sale and use of opioids to treat chronic pain. Defendants and their

their-party allies repeatedly failed to disclose or minimized material facts about the risks of

opioids, including the risk of addiction, and their risks compared to alternative treatments. Such

material omissions were deceptive and misleading in their own right, and further rendered even

otherwise truthful statements about opioids untrue, false, and misleading, creating a misleading

impression of the risks, benefits, and superiority of opioids for treatment of chronic pain.

       191.    Defendants knew at the time of making or disseminating these misstatements and

material omissions, or causing these misstatements and material omissions statement to be made

or disseminated, that they were untrue, false, or misleading and therefore likely to deceive the

public. In addition, Defendants knew or should have known that their marketing and promotional

efforts created an untrue, false, and misleading impression of the risks, benefits, and superiority or

opioids.

       192.    In sum, Defendants: (a) directly engaged in untrue, false, and misleading

advertising; (b) disseminated the untrue, false, and misleading advertisements through third

parties; and (c) aided and abetted the untrue, false, and misleading advertising by third parties.




                                                -40-
            Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 41 of 46




       193.     All of this conduct, separately and collectively, was intended to deceive Louisiana

consumers who used or paid for opioids for chronic pain and Louisiana payors, including Plaintiff,

who purchased, or covered the purchase of, opioids for chronic pain; and the political subdivisions

of the state charged with maintaining law and order in the parishes who bore increased costs

associated with foreseeable criminal activity arising from the rise in addition that was a direct

consequence of Defendants’ promotions of misleading advertisements about opioid risks and

benefits.

       194.     By reason of the foregoing, Plaintiff was injured and continues to be injured in that

Defendants’ false advertisements that caused consumers to request, doctors to prescribe, and

payors such as Plaintiff to pay for long-term opioid treatment and using opioids manufactured or

distributed by Defendants and other drug makers that they would not have otherwise paid for were

it not for Defendants’ false advertising. But for Defendants’ false advertising, Plaintiff would not

have incurred increased law enforcement and social services costs associated with addition and

criminal activity directly attributable to Defendants’ misconduct. Defendants caused and are

responsible for those costs and claims. Plaintiff has been injured by reason of Defendants’

violation of La. R.S. § 40:625.

       195.     Plaintiff respectfully requests that this Court enter an order (a) awarding judgment

in favor of Plaintiff and against Defendants on Count VI of the Petition; (b) awarding Plaintiff his

actual or compensatory damages; (c) awarding Plaintiff such other, further, and different relief as

this Honorable Court may deem just.

                           COUNT VII
 LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECITON LAW

       196.     Plaintiff bring this count under the Louisiana Unfair Trade Practices Act

(“LUTPA”), La. Rev. Stat. Ann. §§ 51:1401 et. seq. as Plaintiff are a “legal entity” and therefore

                                                -41-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 42 of 46




a “person” under the definitions of the LUTPA. See La. Rev. Stat. Ann. § 51:1402(8). Section

51:1409(A) allows any person who suffers any ascertainable loss of money or property “as a result

of the use of employment by another person of unfair or deceptive method, act, or practice declared

unlawful by R.S. 51:1405” to bring an action to recover actual damages.

        197.    Under the LUTPA, “unfair or deceptive acts or practices in the conduct of any trade

or commerce are hereby declared unlawful.” La. Rev. Stat. Ann. § 51:1405.

        198.    Defendants committed repeated and willful unfair or deceptive acts or practices in

the conduct of commerce.

        199.    Defendants failed to report and/or prevent the diversion of highly addictive

prescription drugs to illegal sources.

        200.    Because of the dangerously addictive nature of these drugs, Defendants’ marketing,

sales, and/or distribution practices unlawfully caused an opioid and heroin plague and epidemic in

the State, City and Plaintiff’s Community. Defendants had a non-delegable duty to guard against

and prevent the diversion of prescription opioids to other than legitimate medical, scientific, and

industrial channels.

        201.    Defendants failed to disclose the material facts that inter alia they were not in

compliance with laws and regulations requiring that they maintain a system to prevent diversion,

protect against addition and severe harm, and specifically monitor, investigate, report, and refuse

excessive or unusual orders. But for these material factual omissions, Defendants would not have

been able to sell opioids, Defendants would not have been able to receive and renew licenses to

sell opioids.

        202.    As evidenced by the conduct detailed above, Defendants’ deceptive trade practices

specifically include, but are not necessarily limited to, the following:



                                                 -42-
             Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 43 of 46




        a.       The practice of monitoring for excessive or unusual orders of prescription opioids;

        b.       The practice of not detecting excessive or unusual orders of prescription opioids;

        c.       The practice of not investigating excessive or unusual orders of prescription

                 opioids;

        d.       The practice of filling, or failing to refuse fulfillment of, excessive or unusual orders

                 of prescription opioids;

        e.       The practice of not reporting excessive or unusual orders of prescription opioids;

        f.       The practice of rewarding increases in prescription opioid sales; and/or

        g.       The practice of falsely misrepresenting to the public that Defendants were

                 complying with their legal obligations.

        203.     Defendants’ unfair, deceptive, and unconscionable representations, concealments,

and omissions were reasonably calculated to deceive the public, Plaintiff’s Community, and

Plaintiff.

        304.     As described more specifically above, Defendants’ representations, concealments,

and omissions constitute a willful course of conduct which continues to this day.

        305.     The damages which Plaintiff seeks to recover were sustained as a direct and

proximate cause of Defendants’ intentional and/or unlawful actions and omissions.

        306.     Defendants’ actions and omissions in the course of marketing, selling, and

distributing prescription opioids constitute deceptive trade practices under the LUTPA.

        306.     State law prohibits representing that goods or services have sponsorship, approval,

characteristics, uses, or benefits that they do not have. State law further prohibits representing that

goods are of standard, quality, or grade if they are of another.




                                                   -43-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 44 of 46




       307.    Defendants’ egregiously, knowingly, willfully and/or unlawfully engaged in the

deceptive trade practices described herein.

       308.    Defendants’ actions offend established public policy.

       309.    Defendants’ actions were unethical, unscrupulous and substantially injured

consumers, Plaintiff and Plaintiff’s Community.

       310.    Defendants’ unfair practices, as described above, offend deep-seated public

policies under Louisiana law, e.g. 46 La. Admin Code. Pt XCI, § 313; see also La. Rev. Stat. Ann.

§ 40:974(A)(1) & (A)(4)), to maintain effective controls against diversion and to monitor, detect,

investigate, refuse to fill, and report excessive or unusual orders of prescription opioids originating

from the State, City, and Plaintiff’s Community as well as those orders which Defendants knew or

should have known were likely to be diverted into the State, City, and Plaintiff’s Community.

Nevertheless, by engaging in the conduct alleged above, Defendants actively worked to conceal

the risk of addition related to opioids from Louisiana patients and prescribers in the hopes of selling

greater quantities of their dangerous drugs. Defendants also worked to undermine public policy,

enshrined by regulations contained in law, that are aimed at ensuring honest marketing and safe

and appropriate use of pharmaceutical drugs.

       311.    Plaintiff has been damages, and is likely to be further damaged in the future, by the

deceptive trade practices described herein.

       312.    Defendants’ egregiously, knowingly and willfully engaged in the deceptive trade

practices described herein.

       313.    Section 51:1409(A) of the LUTPA empowers this Court to grant treble damages,

as well as costs and attorneys’ fees against Defendants, if the Court finds that Defendants

knowingly engages in an unfair or deceptive trade practice.



                                                 -44-
         Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 45 of 46




       314.    Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from Defendants’ deceptive trade practices. Plaintiff does not seek damages for

physical personal injury or any physical damage to property caused by the Defendants’ actions.

       315.    Plaintiff seeks all legal and equitable relief as allowed by law, other than such

damages disavowed herein, including inter alia restitution, disgorgement of profits, compensatory

damages, treble damages, attorney fees and costs, and pre- and post-judgment interest.

                                         COUNT VIII
                                      RELIEF REQUESTED

       WHEREFORE, in consideration of the claims stated above, the Plaintiff in this case

respectfully submits that upon a full hearing of the evidence that this Honorable Court, and the

jury hearing this case, grant the following relief:

       316.    Judgment in favor of the Plaintiff against each Defendant separately and severally,

based on joint and several liability, against each and every Defendant in this case;

       317.    An entry of equitable relief and Order of Abatement against the Defendants, jointly

and severally, along with all those acting in concert with the Defendants including all agents,

subsidiaries and all other persons acting in concert or participation with the Defendants from

continuing the conduct made the subject of this Complaint;

       318.    An Order of Injunction against the Defendants on a permanent basis along with

accompanying restitution;

       319.    An Order from this Court against the Defendants that they fully compensate

Plaintiffs for past and future expenses required to abate the nuisance caused by the opioid

epidemic;

       320.    A judgement and award of compensatory damages, including without limitation,

all damages previously outlined in this Complaint;

                                                 -45-
        Case 3:21-cv-04962-CRB Document 1 Filed 03/31/21 Page 46 of 46




       321.   An award of pre-judgment and post-judgment interests;

       322.   In addition to the damages outlined herein, Plaintiff demands that Defendants pay

court costs, including attorneys’ fees, applicable interest and all other relief as allowed under

Louisiana law and as this Court deems appropriate and just; and

       323.   Such other and further relief as the Court deems just and appropriate.

                        PLAINTIFF DEMANDS TRIAL BY JURY


                                            Respectfully submitted,

                                            By: /s/ D. Blayne Honeycutt
                                            D. Blayne Honeycutt (#18264)
                                            Hannah Honeycutt Calandro (#37731)
                                            FAYARD & HONEYCUTT
                                            519 Florida Avenue, SW
                                            Denham Springs, La 70726
                                            Phone: (225) 664-0304
                                            Email: dbhoneycutt@fayardlaw.com

                                            And

                                            Frank C. Dudenhefer, Jr. (#0517)
                                            THE DUDENHEFER LAW FIRM, L.L.C.
                                            2721 St. Charles Avenue, Suite 2A
                                            New Orleans, LA 70115
                                            Phone: (504) 616-5226
                                            Email: fcdlaw@aol.com

                                            Attorneys for Plaintiffs




                                              -46-
